Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 20, 2019. It is noted, however, that applicant has not filed a certified copy of the China PCT/CN2019/119586 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, “28” should be re-written as “28%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is indefinite because the phrases “the water-soluble polymer” in lines 1-2 and “the plasticizer” in line 2 lack support with respect to claim 1 to which this claim is dependent upon.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations “ polyvinyl alcohol” and “glycerin” are already recited in claim 1  to which this claim is dependent upon, hence, this claim does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al. (US 2014/0105946), hereinafter “Glenn, Jr.”
	Regarding claims 1, 3-5, 8-9 and 13-16,  Glenn, Jr. teaches a personal care article in the form of a porous dissolvable solid structure, comprising: from about 0% to about 75% surfactant; from about 15% to about 70% polymeric structurant, wherein the polymeric structurant has a weighted average molecular weight of from about 40,000 to about 500,000; and from about 1% to about 30% plasticizer; wherein the article is an open celled foam with a % open cell of from about 80% to about 100% (see paragraphs [0004]-[0005]); and wherein the article comprises one or more surfactants which include anionic surfactants, nonionic surfactants, cationic surfactants, zwitterionic surfactants, amphoteric surfactants, polymeric surfactants or combinations thereof (see paragraph [0050]), preferably from about 1% to about 75% by weight of the article of the surfactants (see paragraph [0051]). Suitable anionic surfactants include alkyl sulfosuccinates, acyl isethionates, acyl glutamates, among others, and combinations thereof (see paragraph [0053]). One suitable zwitterionic surfactant is lauryl amidopropyl betaine (i.e., lauramidopropyl betaine) (see paragraph [0056]). The preferred polymeric structurant or polymer is polyvinyl alcohol, like for example CELVOL 523 (see paragraphs [0067]-[0068], [0072] and [0117]) and the preferred plasticizer is glycerin (see paragraphs [0075]-[0076] and [0117]). The article has a dry density of from about 0.08 g/cm3 to about 0.30 g/cm3, in one embodiment from about 0.10 g/cm3 to about 0.25 g/cm3, and in another embodiment from about 0.12 g/cm3 to about 0.20 g/cm3 (see paragraph [0106]. Glenn, Jr., however, fails to specifically disclose a porous dissolvable solid structure which comprises isethionate surfactant, non-sulfate anionic surfactant such as glutamate and/or sulfosuccinate surfactants, zwitterionic surfactant, polyvinyl alcohol and glycerin and their respective proportions as recited in claim 1; the specific proportions of the isethionate surfactant, non-sulfate anionic surfactant such as glutamate and/or sulfosuccinate surfactants, and zwitterionic surfactant as recited in claims 3-5 and 8-9; and the total amount of surfactants as recited in claim 13. 
	It  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a porous dissolvable solid structure which comprises isethionate surfactant, non-sulfate anionic surfactant such as glutamate and/or sulfosuccinate surfactants, zwitterionic surfactant, polyvinyl alcohol and glycerin because the teachings of Glenn, Jr. encompass these ingredients. With regards to their specific proportions, considering that Glenn, Jr, teaches from about 1% to about 75% one or more surfactants which include anionic surfactants like isethionate, glutamate and/or sulfosuccinate and zwitterionic surfactant; from about 15% to about 70% polymer like polyvinyl alcohol and from about 1% to about 30% plasticizer like glycerin, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 2, even though Glenn, Jr. does not explicitly disclose the strain at break of the porous dissolvable structure of 20 mm or more,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the porous, dissolvable solid structure of Glenn, Jr. to exhibit a strain at break within those recited because similar ingredients with overlapping proportions have been utilized, coupled with overlapping density, hence would behave similarly. 
	Regarding claim 12, Glenn, Jr. also teaches that that article comprises two or more sheets that are combined such that the thickness is from about 5 mm to about 10 mm (see paragraph [0102]), hence, the article has multiple layers. 

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. as applied to claims 1-5, 8-9 and 12-16 above, and further in view of Zhao et al. (US 2018/0110710), hereinafter “Zhao.”
	Glenn, Jr. teaches the features as discussed above. Glenn, Jr., however, fails to disclose: (1) sodium cocoyl isethionate as the specific isethionate anionic surfactant, sodium cocoyl glutamate as the specific glutamate anionic surfactant and lauryl amidopropyl betaine as the specific zwitterionic surfactant in their respective proportions as recited in claims 6 and 11;  (2) sodium lauroyl methyl isethionate, and sodium cocoyl isethionate as the specific isethionate anionic surfactant, sodium cocoyl glutamate as the specific glutamate anionic surfactant and lauryl amidopropyl betaine as the specific zwitterionic surfactant in their respective proportions as recited in claim 7; and  (3) sodium cocoyl isethionate as the specific isethionate anionic surfactant, sodium cocoyl glutamate as the specific glutamate anionic surfactant, disodium laureth sulfosuccinate as the specific sulfosuccinate anionic surfactant and lauryl amidopropyl betaine as the specific zwitterionic surfactant in their respective proportions as recited in claim 10.
	Zhao, an analogous art in personal care compositions (see paragraph [0009]), teaches acyl isethionate anionic surfactants such as sodium cocoyl isethionate and sodium lauroyl methyl isethionate;  acyl glutamate such as sodium cocoyl glutamate; and sulfosuccinate such as disodium laureth sulfosuccinate (see paragraph [0035]). 
Regarding claims 6-7 and 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium cocoyl isethionate and/or sodium lauroyl methyl isethionate as the specific isethionate surfactant, sodium cocoyl glutamate as the specific glutamate surfactant because these are some of the suitable examples of isethionate and glutamate surfactants as taught by Zhao; and to have incorporated lauryl amidopropyl betaine (i.e., lauramidopropyl betaine) because this is one of the specific zwitterionic surfactant as taught by Glenn, Jr. With regards to their respective proportions, considering that Glenn, Jr. teaches from about 1% to about 75 wt% of one or more surfactants which include anionic surfactants, zwitterionic surfactants and combinations thereof, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium cocoyl isethionate as the specific isethionate surfactant, sodium cocoyl glutamate as the specific glutamate surfactant, and disodium laureth sulfosuccinate as the specific sulfosuccinate surfactant because these are some of the suitable examples of isethionate, glutamate and sulfosuccinate surfactants as taught by Zhao; and to have incorporated lauryl amidopropyl betaine (i.e., lauramidopropyl betaine) because this is one of the specific zwitterionic surfactant as taught by Glenn, Jr. With regards to their respective proportions, considering that Glenn, Jr. teaches from about 1% to about 75 wt% of one or more surfactants which include anionic surfactants, zwitterionic surfactants and combinations thereof, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                         /LORNA M DOUYON/                                                                         Primary Examiner, Art Unit 1761